Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the communication filed on 10/13/2021. 
Claim 1 was amended.
Claims 1-13 have been examined and are pending herein.

Response to Arguments
Claim Rejection under 35 U.S.C. § § 102 and 103
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities: The term “change” should be corrected to the term “chance”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Higgs (US 2016/0182923), in view of Winograd (U.S. 2015/0264429).

Regarding claim 1:
Higgs discloses:
a broadcast transmission system configured to generate broadcast signaling 5including a targeted advertisement chance information event and a broadcast content stream and transmit the generated broadcast signaling and the broadcast content stream through a broadcast network ( at least in [Abstract, Figs. 3, 7A-B] an MPEG2 TS may carry many different broadcasted programs and each program may have its own set of such tables. Hence, these tables for such programs may be segmented and/or multiplexed during transmission of the TS to a subscriber terminal. Service Information, SI, table that contains information corresponding to the replaced markers.); 
an advertisement service system configured to provide the broadcast transmission system with targeted advertisement chance information and provide 10targeted advertisement serving metadata and advertisement content for a targeted advertisement ( at least in [0090, 0124] an MPEG2 TS may carry many different broadcasted programs and each program may have its own set of such tables. Hence, these tables for such programs may be segmented and/or multiplexed during transmission of the TS to a subscriber terminal); 
and a broadcast receiving device configured to receive a broadcast signal including the broadcast signaling and the broadcast content stream through the broadcast network to reproduce content such that targeted advertisement content received as a iresult of requesting the advertisement service system is replaced to be reproduced in an advertisement section ([Fig. 2A] the broadcast network creates a transport stream of the broadcast content and prepares a table containing information corresponding to one or more ad insertion markers existing in the broadcast content to deliver to the terminal. [0068] the terminal can then request targeted ads),
wherein the targeted advertisement chance information event includes targeted advertisement section information including time information of a targeted advertisement section and access position information of the advertisement service system for providing the targeted advertisement serving metadata (at least [0069] For each upcoming ad insertion slot, the manifest may also contain information identifying one or more sources or advertising servers available to supply respective advertising material for the duration of the ad insertion slot. For each identified source, the manifest may also contain information about a source-specific delivery format for the respective advertising material. In one embodiment, the manifest may include URLs to advertising servers that will determine which advertisements are to be inserted in the upcoming program breaks), and 
the targeted advertisement serving metadata includes access position information of an advertisement content providing server in which substitute targeted advertisement content is stored (at least [0026] As part of signaling the timing of upcoming ad insertion slots in which an MPEG DASH manifest is delivered to the hybrid terminal via the broadcast or multicast transport stream and used to signal upcoming time slots for advertising or other interstitial programming. he MPEG DASH manifest may also provide to the hybrid terminal the Uniform Resource Locators (URLs) of one or more advertisements that can be inserted).  
	Higgs fails to explicitly disclose:
wherein the broadcast receiving device acquires access position information of the advertisement service system from the tarqeted advertise chanqe information event included in the broadcast signalinq, requests the tarqeted advertisement servinq metadata to the advertisement service system, and receives the tarqeted advertisement servinq metadata.
Winograd discloses:
wherein the broadcast receiving device acquires access position information of the advertisement service system from the tarqeted advertise chanqe information event included in the broadcast signalinq, requests the tarqeted advertisement servinq metadata to the advertisement service system, and receives the tarqeted advertisement servinq metadata (as least in [0040] information conveyed by the embedded watermarks allows a viewing device to discover a remote location (for example a URL of a remote server) for accessing metadata information about the content and associated services. It allows a viewing device to identify the temporal position within the content being rendered, to a level of per sample or access unit accuracy. Additionally, the information conveyed by the embedded watermarks allows a viewing device to receive a time-sensitive event trigger in real time which may activate the viewing device to perform various operations such as requesting for the metadata from the remote location.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the features of Higgs to include the position information, as taught by Winograd, for the purposes of retrieving additional content,  for participating in interactive or advertisement opportunities (Winograd [0038).

Regarding claim 2:
Higgs-Winograd disclose:
a video encoder configured to generate the broadcast content stream 5compressed using a video codec and an audio codec and the broadcast signaling ([0071]); 
a multiplexer/signaling server configured to add the targeted advertisement chance information event in the broadcast signaling and transport the broadcast signaling ([0105]); 
and a broadcast signal transmission server configured to transmit the broadcast 10content stream and the broadcast signaling transported from the multiplexer/signaling server through the broadcast network (Higgs [Figs. 7A-C, Fig. 8,  0105] content and tables segmented and multiplexed).  

Regarding claim 3:
Higgs-Winograd disclose:
wherein the advertisement service system transports advertisement section information included in a broadcast schedule to the ibroadcast transmission system, and 
the video encoder generates an advertisement section information event including time information of an advertisement section from the received advertisement section information and adds the generated advertisement section information event in the broadcast signaling (Higgs. Figs. 7A, 7B] Program map table, segments).  

Regarding claim 4:
Higgs-Winograd disclose:
wherein the multiplexer/signaling server, upon receiving targeted advertisement chance information with respect to the advertisement section of the advertisement section information event as a result of requesting the advertisement service system, replaces the advertisement section information event 31SJ15.DGC001 with a targeted advertisement chance information event to be transported to the broadcast transmission server, and the advertisement service system determines whether the advertisement section in the request received from the multiplexer/signaling server has a chance to be 5replaced with a targeted advertisement and transmits a response (Higgs, at least [0035-0036] he decision server may: (i) receive a request from the terminal, wherein the request includes information individually identifying the viewer of the terminal; (ii) query one or more databases to obtain information about one or more viewer-specific personalized advertisements to be retrieved by the terminal for playback to the viewer; and (iii) send a result to the terminal, wherein the result may include a respective ad-specific URL for each viewer-specific personalized advertisement to be sent to the terminal. Each ad-specific URL may identify a respective content server from which a corresponding viewer-specific personalized advertisement is to be retrieved by the terminal).
  
Regarding claim 5:
Higgs-Winograd disclose:
the targeted advertisement serving metadata providing server configured to 10manage targeted advertisement serving metadata including access position information of a server for providing substitute advertisement content, determine a targeted advertisement according to a request of the broadcast receiving device, and provide the targeted advertisement serving metadata; a targeted advertisement chance information management server configured to ismanage information about an advertisement section of an advertisement that is replaceable with a targeted advertisement among advertisements in a broadcast schedule, determine whether an advertisement section included in a request of the broadcast transmission system has a targeted advertisement chance, and transport targeted advertisement chance information including targeted advertisement section 20information and the access position information of the targeted advertisement serving metadata providing server; and the advertisement content providing server configured to provide targeted advertisement content according to the request of the broadcast receiving device for substitute advertisement content (Higgs, at least [0035, Figs. 9, 10] the television broadcast network may place a server URL in the DVB SI table, wherein the server URL identifies a decision server—such as an ADS—in the television broadcast network that manages selection of advertisements to the terminal. The television broadcast network may then provide the DVB SI table to the terminal with a first indication that informs the terminal of the presence of the server URL, thereby enabling the terminal to contact the decision server for advertisements.  

Regarding claim 6:
Higgs-Winograd disclose:
wherein the targeted advertisement serving metadata further includes at least one of advertiser information, an announcement title, an advertisement identifier, an advertisement length, information about an 5advertisement tracking event to be tracked in playback of an advertisement, and access position information of a server to which an advertisement tracking event result is reported (Higgs [0034-0035, 0096, 0101, Figs. 8, 9, 10] Advertisement information, URL, Ad analytics).  

Regarding claim 7:
Higgs-Winograd disclose:
wherein the advertisement service system further 10includes an advertisement section information providing server configured to manage time information of an advertisement section included in a broadcast schedule and provide the broadcast transmission system or the targeted advertisement chance information management server with the advertisement section information (Higgs [0008] Ad Decision Manager, Ad Decision Server).  

Regarding claim is8:
Higgs-Winograd disclose:
wherein the targeted advertisement chance information management server, upon receiving the advertisement section information from the advertisement section information providing server, determines whether the advertisement section is a section having a targeted advertisement chance and transports targeted advertisement chance information including targeted advertisement 20section information and the access position information of the targeted advertisement serving metadata providing server (Higgs, [Figs. 7A, B]).  

Regarding claim 9:
Higgs-Winograd disclose:
wherein the advertisement service system further includes a targeted advertisement determination server configured to determine a 33SJ15.DGC001 targeted advertisement according to the request of the broadcast receiving device, which is transported from the targeted advertisement serving metadata providing server, and the targeted advertisement serving metadata providing server provides the targeted 5advertisement serving metadata according to the determination of the targeted advertisement determination server (Higgs, Fig. 4: Interaction between end user and service to request ad replacement based on user preferences. Query databases for relevant ads. ADS – Ad decision server).  

Regarding claim 10:
Higgs-Winograd disclose:
a broadcast signal receiver configured to receive the broadcast content stream 10and the broadcast signaling; a targeted advertisement processor configured to request the targeted advertisement serving metadata using the access position information of the targeted advertisement serving metadata providing server included in the targeted advertisement chance information transported from the broadcast signal receiver; and 15a broadcast content reproducer configured to reproduce the broadcast content stream transported from the broadcast signal receiver.  In Higgs, Figure 3 - a broadcast system for personalized ad insertion; [0102] IG. 4, and may then instruct the splicer 87 to perform the ad replacement step-9 in FIG. 4. The splicer 87 may then send the inserted ad for playback to the viewer on the hybrid terminal's screen, as indicated at arrow 95. For the sake of brevity, additional discussion of FIG. 6 is not provided in view of the detailed discussion of FIGS. 3-4.

Regarding claim 11:
Higgs-Winograd disclose:
 wherein the request for the targeted advertisement serving metadata made by the targeted advertisement processor 20includes a device ID or an Internet Protocol (IP) address of the broadcast receiving device (Higgs [0041, 0087, 0089] appended information included along with a device ID of the terminal).  

Regarding claim 13:
Higgs-Winograd disclose:
wherein the targeted advertisement processor, 10when the targeted advertisement serving metadata acquired from the targeted advertisement serving metadata providing server includes advertisement tracking event information and access position information of a tracking report server to which an advertisement tracking event result is reported, tracks advertisement reproduction and reports a result of tracking the advertisement reproduction to the tracking report server (Higgs [0028-0029, 0077, 0096, 0097, 0108] The HTTP request may append to the URL additional information that uniquely identifies the end user, thereby allowing the ADS to query the service provider's Business Support System (BSS) and analytics server(s) as well as any ongoing ad campaigns to find the appropriate advertisements most suitable for this particular user. It is assumed here that the user has previously provided to the service provider some information related to his/her viewing preferences, age, gender, other interests, and the like, which are stored in the SP's BSS and associated with the additional information that can uniquely identify the user. Because this user-specific information is voluntarily given, concerns about violation of an end user's privacy are considerably reduced. The analytics server(s) can provide to the ADS more dynamic information related to the user's previous viewing activity, what others with similar interests watched in the past, and so on).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Higgs (US 2016/0182923), in view of Winograd (U.S. 2015/0264429), and in further view of Green et al. (US PG Pub 2013/0144723).

Regarding claim 12:
Higgs-Winograd discloses:
wherein the targeted advertisement processor requests substitute targeted advertisement content using the access position34SJ15.DGC001 information of the advertisement content providing server included in the targeted advertisement serving metadata acquired from the targeted advertisement serving metadata providing server and acquires the requested targeted advertisement content, and 
5the broadcast content reproducer stops a broadcast content stream, having been reproduced, at a targeted advertisement start time and reproduces the targeted advertisement content provided by the targeted advertisement processor (at least at [0085, 0102, 0111].  
Higgs-Winograd fail to explicitly disclose:
 “stops a broadcast content stream”. However, Green is added for this feature.
Green discloses:
ad replacement insertion can be done in real time which assumes the current ad will be stopped to play a preferred/selected advertisement (at least in [0148, 0151]). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Higgs-Winograd, to include real-time advertisement replacements, as taught by Green, for the purpose of targeting the intended audience which in turn will maximize a content provider’s revenue ([0151]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421